Citation Nr: 0426649	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-20 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than December 10, 
2002 for the grant of a 10 percent rating for residuals, 
other than scars, of a shell fragment wound of the right 
heel.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from June 1964 to June 1967.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which assigned a separate 
10 percent rating for residuals, other than scars, of a shell 
fragment wound (SFW) of the right heel.  The veteran appealed 
for an earlier effective date.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility-his 
or VA's, it was for obtaining the supporting evidence, and 
all relevant evidence necessary for an equitable disposition 
of his appeal has been obtained.

2.  In an October 1967 rating decision, the veteran was 
granted service connection for scar residuals of a shell 
fragment wound and assigned a 10 percent disability 
evaluation effective October 1, 1967.

3.  In a January 1969 decision, the Board denied a disability 
evaluation in excess of 10 percent for residuals of a shell 
fragment wound of the right heel, and the Board notified the 
veteran of that decision that same month.

4.  In April 1983, the RO issued a rating decision also 
denying the veteran an increased disability evaluation for 
scar residuals of a shell fragment wound of the right heel.  

5.  The veteran submitted another claim for an increased 
disability evaluation for his service-connected residuals of 
a shell fragment wound of the right heel on December 10, 
2002.


CONCLUSION OF LAW

The requirements are not met for an effective date earlier 
than December 10, 2002 for the assignment of a separate 10 
percent disability evaluation for residuals, other than 
scars, of a shell fragment wound of the right heel.  
38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) became law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The June 2003 rating 
decision appealed, the July 2003 statement of the case (SOC), 
and the July 2003 supplemental statement of the case (SSOC), 
as well as a January 2003 letter to the veteran, notified him 
of the evidence considered and the pertinent laws and 
regulations.  The RO also indicated it would review the 
information of record and determine what additional 
information was needed to process his claim.  And the January 
2003 letter, in particular, apprised him of the type of 
information and evidence needed from him to support his 
claim, what he could do to help in this regard, and what VA 
had done and would do in obtaining supporting evidence.  See, 
e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
This type of notice is what is specifically contemplated by 
the VCAA.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and a private 
medical record have been obtained.  In addition, the veteran 
was afforded a VA examination.  Also, the veteran was 
afforded several opportunities to submit additional evidence 
in support of his claim.  But he and his representative have 
not made the Board aware of any additional evidence that 
should be obtained prior to appellate review.  So the Board 
finds that the duty to assist has been satisfied and the case 
is ready for appellate review.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In addition, the January 2003 letter apprising the veteran of 
the provisions of the VCAA was sent prior to adjudicating his 
claim for an increased disability evaluation for residuals of 
a shell fragment wound in June 2003.  So there was 
due process compliance with the holding and mandated sequence 
of events specified in a recent precedent decision.  See 
Pelegrini v. Principi, No. 01-944, 2004 U.S. App. Vet. Claims 
LEXIS 370 (June 24, 2004) ("Pelegrini II"), where the 
United States Court of Appeals for Veterans Claims (Court) 
vacated its previous decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) ("Pelegrini I").  In Pelegrini II, 
just as in Pelegrini I, the Court held, among other things, 
that VCAA notice must be provided to a claimant before an 
initial unfavorable decision by the agency of original 
jurisdiction (AOJ) on the claim.  Id.  The AOJ in this case 
is the RO in Pittsburgh, and the RO did just that.  
Consequently, there is no issue insofar as the timing of the 
VCAA notice.  And the content of the VCAA notice is 
sufficient for the reasons stated above.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92 (July 24, 1992).

With respect to the VCAA letter of January 2003, the veteran 
was requested to respond within 30 days, but was informed 
that he had up to one year to submit evidence.  And it has 
been more than one year since that January 2003 letter.  
Nonetheless, 38 C.F.R. § 3.159(b)(1) (2003) was invalidated 
by the United States Court of Appeals for the Federal Circuit 
in Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. September 2003).  
The offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision, which is similar to the 30-day notice alluded to 
above, was invalid because it was inconsistent with the 
statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108- 183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2002).  Except as otherwise provided, the effective 
date of an evaluation and an award of compensation based on 
an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date the 
claim was received or the date entitlement arose, whichever 
is later.  See 38 C.F.R. § 3.400.  Nonetheless, under VA laws 
and regulations, it is possible to have an increased rating 
one year prior to the date of the claim.  In cases involving 
a claim for higher compensation, the effective date will be 
the earliest date as of which it is factually ascertainable 
that an increase in disability occurred if the claim is 
received within one year from that date; otherwise, the 
effective date is the date the claim is received.  
See 38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. 
§ 3.400(o)(2) (2002).  See also Harper v. Brown, 10 Vet. App. 
125 (1997).

So in determining the appropriate effective date, there are 
two important considerations.  First, it must be decided when 
the claim was received.  Second, it must be decided when an 
increase in disability occurred.

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant, which 
may be interpreted as applications or claims, both formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 
38 U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a).  See also 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim can be from a claimant, his or her duly 
appointed representative, a Member of Congress, or a person 
acting as next friend of the claimant, so long as it 
identifies the benefit sought.  See 38 C.F.R. § 3.155(a).

Historically, as mentioned, the veteran was granted service 
connection for scar residuals of a shell fragment wound of 
the right heel in an October 1967 rating decision.  A 10 
percent disability evaluation was assigned effective October 
1967, and he appealed for a higher rating.  During the course 
of his appeal, a June 1968 rating decision confirmed and 
continued his 10 percent disability evaluation.  And in a 
January 1969 decision, the Board denied a disability 
evaluation in excess of 10 percent.  The Board relied on 
August 1967 and May 1968 VA examination reports, which 
indicated the veteran complained of pain, that his scars were 
sensitive to touch, but that his feet were without limitation 
of motion or other evidence of an abnormality.

In April 1983, following another VA examination, the RO 
issued a rating decision confirming and continuing the 10 
percent disability evaluation for the veteran's scar residual 
of a shell fragment wound of the right heel.  The RO relied 
upon a March 1983 examination report, which showed a well-
healed linear scar over the right Achilles area.

On December 10, 2002, the veteran submitted a claim for an 
increased disability evaluation, and in a January 6, 2003 
statement his representative also requested a higher rating 
for the residuals of the shell fragment wound of the right 
heel.

Later in January 2003, the veteran was afforded a VA 
examination to assess the severity of his disability.  He 
complained of right heel pain upon extended standing, 
driving, or walking and increased sensitivity of the right 
heel.  Physical examination showed that, upon walking 10 
feet, the veteran did not have an abnormal gait, obvious 
deformities, abnormal shoe wear.  Upon walking an additional 
10 feet, though, the veteran had a slightly abnormal gait, 
with a limp that favored the left side.  The right heel was 
scarred on the lateral aspect, indented from the surface, and 
tender to palpation.  There was no swelling or redness.  He 
was able to flex his right foot from 0 to 20 degrees, perform 
plantar flexion was from 0 to 45 degrees, and do circular 
range of motion with some discomfort to the right heel area.  
He also could rock from his toes back onto his heels, with 
discomfort of the right foot when back on his heels.  
Inversion and eversion were performed, with discomfort to the 
right heel.  There was no abnormality of the Achilles tendon, 
muscle atrophy, or pes planus.  X-rays were negative for 
evidence of a fracture or dislocation of the right foot, and 
showed minimal ossification of the Achilles' tendon insertion 
at the posterior margin of the right calcaneus.  The 
diagnosis was status post shrapnel fragment wound to the 
right heel with residual pain.

Following the VA examination, a February 2003 rating decision 
granted the veteran service connection for a through and 
through right heel wound and assigned a 10 percent disability 
evaluation effective December 10, 2002.  The rating decision 
also denied a disability evaluation in excess of 10 percent 
for scar residuals of the shell fragment wound of the right 
heel.  The veteran submitted a timely notice of disagreement 
(NOD) to initiate an appeal contesting the effective date 
assigned for the muscle injury of the right heel.  

In an April 2003 rating decision, the RO proposed severing 
service connection for the right heel wound on the basis that 
the veteran's January 2003 VA examination did not show that 
he actually had a muscle injury of the right foot and, thus, 
the 10 percent disability evaluation assigned for the non-
existent muscle injury was improperly granted.  The veteran 
disagreed with the decision.  

Nevertheless, in a June 2003 rating decision, the RO severed 
service connection for a muscle injury of the right foot, but 
also assigned a separate 10 percent rating for residuals, 
other than scars, of the shell fragment wound to the right 
heel effective December 10, 2002.  The veteran's 
representative, in a July 2003 NOD, indicated that whether 
the veteran was issued a separate disability evaluation for 
the residuals of the shell fragment wound of the right heel, 
other than scars, or granted service connection for a muscle 
injury was irrelevant as the issue is whether he is entitled 
to an earlier effective date for the 10 percent disability 
evaluation assigned.  In response, the RO provided a SOC in 
July 2003 on the issue of entitlement to an earlier effective 
date for the 10 percent evaluation for the residuals, other 
than scars, of the shell fragment wound of the right heel.  
And the veteran perfected his appeal to the Board on this 
issue by submitting a timely substantive appeal (VA Form 9).  
A supplemental statement of the case (SSOC) also was issued 
in July 2003, following the submission of a private medical 
record, which stated the veteran could have an autonomic 
nerve dystrophy - a disease associated with shell fragment 
wounds of the heel.



Inasmuch as the veteran does not appear to have disagreed 
with the propriety of the severance of service connection, 
the Board agrees that the issue before the Board is whether 
he is entitled to an effective date prior to December 10, 
2002 for the 10 percent disability evaluation for residuals, 
other than scars, of the shell fragment wound to his right 
heel.  Thus, the Board will only address this issue of 
entitlement to an earlier effective date for the newly 
provided 10 percent disability evaluation.  38 C.F.R. 
§ 20.200 (2003).

Based on the evidence and procedural history discussed above, 
the Board finds that the effective date of December 10, 2002 
for the grant of a separate 10 percent disability evaluation 
for residuals, other than scars, of the shell fragment wound 
of the right heel is correct under the circumstances of this 
particular case since this was the date the veteran's claim 
for an increased evaluation was received by the RO.  And it 
was not factually ascertainable that an increase or separate 
rating was warranted within the one-year window preceding the 
receipt of his claim.  The Board is mindful of his requests 
for an effective date retroactive to October 1967, but points 
out that he did not file a new claim for an increased 
disability evaluation prior to December 10, 2002.  The Board 
also realizes the veteran's representative asserts that the 
veteran should be entitled to an effective date retroactive 
to October 1967 because his subjective complaints of pain 
have continued from that time to the present.  However, this 
contention notwithstanding, the medical evidence from 1967 
and 1968 does not show the veteran had objectively confirmed 
manifestations of pain and impaired gait, like during his 
more recent January 2003 VA examination, which the RO relied 
on in granting him a separate 10 percent disability 
evaluation.  The date of entitlement to an award of benefits 
is not necessarily the same as the date entitled to a certain 
rating.  See, e.g., Meeks v. West, 216 F.3d 1363 (Fed. Cir. 
2000).

The veteran could have been entitled to an earlier date, of 
no more than one year prior to his claim for an increased 
disability evaluation, if he had provided evidence indicating 
an increase in the severity of his residuals of a shell 
fragment wound of the right heel in the year prior to his 
December 10, 2002 claim.  See 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  However, he did not report that he 
had received any medical treatment for his right heel between 
December 10, 2001 and December 10, 2002, and did not provide 
any medical evidence indicating that he met the relevant 
rating criteria for an increased evaluation beginning as 
early as December 10, 2001.  Id.  On the contrary, the 
earliest medical evidence of record indicating that he met 
the criteria for an additional 10 percent disability 
evaluation was his January 2003 VA examination, which 
occurred over a month after his claim for an increase was 
received by the RO.  So the effective date as determined by 
the RO is correct - of December 10, 2002, the date his claim 
was received.

For these reasons, the preponderance of the evidence is 
against the veteran's claim for an effective date prior to 
December 10, 2002 for the assignment of a separate 10 percent 
disability evaluation for the residuals, other than scars, of 
the shell fragment wound of his right heel.  Therefore, his 
claim must be denied because the benefit-of-the-doubt rule is 
inapplicable.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for an effective date earlier than December 10, 
2002, for the grant of a separate 10 percent disability 
evaluation for residuals, other than scars, of a 
shell fragment wound of the right heel is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



